Citation Nr: 0946616	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  05-30 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a low back 
disability, to include lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1945 to March 1947.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from July 2005 and April 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied service connection 
for bilateral hearing loss and for low back pain and a 
bilateral leg condition, respectively.  In an October 2007 
decision, service connection was granted for right and left 
leg disabilities.  As this represents a complete grant of the 
benefit sought, the issue of service connection for a 
bilateral leg disability is no longer before the Board.  The 
remaining claims were merged into a single appeal in October 
2007.

In each of the two Substantive Appeals, the Veteran indicated 
that he wanted a hearing before the Board at the RO. A 
hearing was scheduled for September 2009, but the Veteran 
withdrew his request in an August 2009 letter.  Accordingly, 
his request for a hearing is withdrawn.  38 C.F.R. 
§ 20.702(e) (2009).

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is an approximate balance of positive and negative 
evidence as to whether the Veteran's bilateral hearing loss 
is related to active service.  




CONCLUSION OF LAW

Giving the Veteran the benefit of the doubt, bilateral 
hearing loss is found to have been incurred in active 
service.  38 U.S.C.A. §§1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.385 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in December 2004.  Complete notice was sent in 
May 2006, and the claim was readjudicated in supplemental 
statements of the case in October and November 2007 and March 
2009.  In this manner, any timing deficiency was 
appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 
2006)

The RO has been unable to obtain the Veteran's complete 
service records, and they are presumed to have been destroyed 
in a 1973 fire at the National Personnel Records Center 
(NPRC).  The RO sought alternate source development of the 
evidence, and the Veteran assisted in the effort to 
reconstruct his service medical records (SMRs) by completing 
NA Form 13055, Request for Information Needed to Reconstruct 
Medical Data.  However, the Veteran could not identify the 
specific dates of in-service treatment, and NPRC has been 
unable to reconstruct the record.  The Board recognizes that, 
where relevant records are unavailable because of the NPRC 
fire, the Board has a heightened duty to explain its findings 
and conclusions and to consider the benefit of the doubt 
rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

VA has obtained assisted the appellant in obtaining evidence, 
afforded him physical examinations, and obtained medical 
opinions as to the etiology and severity of his claimed 
disability.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
claims file; and the appellant has not contended otherwise.  

In sum, VA has substantially complied with the notice and 
assistance requirements and the appellant is not prejudiced 
by a decision on the claim at this time.

Service Connection for Hearing Loss

The Veteran is seeking service connection for bilateral 
hearing loss, which he contends resulted from noise exposure 
in service.  He has reported that noise exposure primarily 
consisted of aircraft noise in basic training.  A November 
2005 audiologic report also noted exposure to ambulance noise 
in service.  As noted above, the Veteran's service treatment 
records have not been located and are believed to have been 
destroyed.  Thus, there is no record of the amount or type of 
noise to which the Veteran was exposed in service.  However, 
the Veteran is competent to testify as to events he 
personally experienced.  Buchanan v. Nicholson, 453 F.3d 
1331, 1337 (2006).  Therefore, his exposure to in-service 
noise is conceded here.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§3.307(a), 3.309(a) 
(2009).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent 
to service.  38 U.S.C.A. §§1110 and 1131; 38 C.F.R. §§ 3.303 
and 3.304; Hensey, 5 Vet. App. at 159-60.

The claims file contains no evidence of hearing loss prior to 
November 2005, when the Veteran underwent a private 
audiological evaluation.  At that time audiometric tests 
demonstrated impaired hearing consistent with 38 C.F.R. 
§ 3.385 in both ears.
The examiner diagnosed bilateral severe to profound 
sensorineural hearing loss with diminished discretion and 
tinnitus consistent with noise trauma.  Noting that the 
Veteran experienced "excessive airplane and ambulance 
noise" in service but no excessive noise or recreational 
noise after service, the examiner opined that the Veteran's 
hearing loss appeared to be more likely than not caused by 
his exposure to excessive military noise.  

The Veteran was afforded a VA audiological evaluation in 
March 2007.  He described a long history of hearing loss, 
particularly over the past 6 to 8 years.  He reported 
exposure to aircraft noise in service but only minimal 
exposure to any type of weapons, and he indicated occasional 
hunting and shooting exercises.  Audiologic evaluation and 
again showed bilateral impaired hearing per 38 C.F.R. 
§ 3.385.  Citing the lack of service treatment records, the 
examiner stated that the claims folder "failed to suggest" 
that hearing loss or tinnitus was incurred while on active 
duty.  He noted that the Veteran's level hearing was 
"consistent with his current age" and stated that the 
extent of military noise exposure "would appear to be 
questionable at best."  The examiner opined that the 
etiology of the Veteran's hearing loss was a combination of 
genetic and environmental factors that occurred after 
service.  

As indicated above then, the record contains competing 
opinions of etiology with respect to the hearing loss claim.  
In this regard, the Board must assess the credibility and 
weight of all the evidence to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  Nevertheless, when, after considering all the 
evidence, a reasonable doubt arises regarding a determinative 
issue, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Again, the Veteran is competent to testify as to his personal 
experiences.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  Nothing in the record contradicts his account of 
exposure to aircraft noise exposure; therefore, noise 
exposure in service is conceded.  In addition, the medical 
evidence clearly shows that the Veteran currently has hearing 
impairment in both ears.  A private physician attributes his 
hearing loss to noise exposure in service, while the VA 
examiner finds that it is more likely age-related.  The 
opinions are equally thorough and well-supported.  Moreover, 
the record does not reveal significant post-service noise 
exposure.  Therefore, the Board finds that the evidence is at 
least in equipoise as to the question of whether the current 
bilateral hearing loss was incurred in service. Thus, 
affording the Veteran the benefit of the doubt, service 
connection for bilateral hearing loss is granted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

The Veteran is seeking service connection for a low back 
disability, which he contends resulted from parachute jumps 
in service.  As noted above, his service records are 
unavailable.  VA treatment records from as early as 1991 
demonstrate disc abnormality, first manifest as mild 
spurring, with a later finding of disc herniation in August 
1993.  Moreover, the record documents his ongoing complaints 
of back pain.  Subsequent VA treatment records also note 
scars from a previous back surgery, which reportedly was 
performed by a private surgeon in 1997.  The claims file does 
not contain any primary records of this surgery.  On remand, 
the RO should attempt to locate these records.  

In conjunction with the current claim, the Veteran was 
afforded a VA examination of his spine in May 2007.  He 
complained of back pain which does not radiate, and he 
exhibited limitation of motion as well as spasm, painful 
motion, and moderate weakness.  X-rays showed degenerative 
disc disease of the lumbar spine indicative of moderate 
disability, but there was no evidence of compression 
fracture.  Citing the lack of "objective documentation" of 
an in-service back injury, the examiner opined that it would 
be speculative to conclude that the current disability is 
related to service.  

The Veteran is competent to describe his symptoms and person 
experiences which are capable of lay observation.  See 
Charles, 16 Vet. App. at 374.  Nothing in the record 
contradicts his account of performing parachute jumps in 
service, and in fact the RO, in an October 2007 rating 
decision, conceded that the Veteran attended parachutist 
school in service.  Thus the May 2007 medical opinion is 
insufficient because it improperly discounts the Veteran's 
account of events in service.  A remand is required to allow 
the examiner to reconsider the evidence and revise his 
opinion, if appropriate.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Contact the Veteran and ask him to 
provide the name(s) and address(es) of 
the physician(s) who performed his back 
surgery in 1997, as well as any 
associated medical facilities.  He should 
be asked to identify the specific dates 
of treatment and to sign an authorization 
for VA to receive the records.  All 
attempts to locate the records should be 
documented in the claims folder.  Any 
records obtained should be associated 
with the folder.  Any negative search 
much be communicated to the Veteran.

2.  Thereafter, return the claims file to 
the VA provider who examined the Veteran 
in May 2007, with instructions to 
reevaluate the relevant evidence, 
including any newly-obtained treatment 
records, and revise, as appropriate, his 
opinion regarding whether it is at least 
as likely as not that the Veteran's back 
disorder is related to his active 
service.  For the purposes of this 
determination, the examiner should assume 
that the parachute jumps the Veteran 
described in fact occurred.  A complete 
rationale should be provided for every 
opinion expressed.   If the examiner is 
unable to determine the etiology of the 
Veteran's back disorder without resorting 
to speculation, he should so indicate and 
discuss the reasons that the cause of the 
condition(s) cannot be determined. 

If the examiner from the May 2007 
examination in no longer available to 
respond, then another comparably 
qualified examiner may answer in his 
place, following a review of the claims 
file.  

3.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran and 
his representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


